DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., Non-Patent Literature/Publication, “Instruction Set Architecture Scheme for Multiple Fixed-width Instruction Sets and Conditional Execution”, hereinafter Liang in view of Uner et al. (U.S. Publication 2016/0048693), hereinafter Uner further evidenced by Applicant Admitted Prior Art hereinafter AAPA.

Referring to claim 8, Liang teaches, as claimed, an integrated circuit comprising: 

a program memory (program in memory, see Page 2, Col. 2, Line 14) configured to store an application program (program in memory, see Page 2, Col. 2, Line 14) capable of being coded with instructions having different reference sizes; 

a boot memory (Note, SoC design with embodied processors implies a boot memory; see Page 1, Col. 1 and AAPA Paragraph 3) configured to store a set of boot instructions having a first reference size (16 bit, see Page 1, Col. 2) of the reference sizes; 

a processing unit (Thumb, see Page 1, Col. 2) configured to execute the application program and to receive a selection signal (switch instruction, see Page 1, Col. 2) denoting a second reference size (32-bit, see Page 1, Col. 2) of the instructions of the application program; and 

a control unit (ISA, see Page 1, Col. 2) configured to boot up the processing unit with the set of boot instructions, and, in response to the second reference size denoted by the selection signal being different from the first reference size of the boot instructions: 

receive a command (Note, implicit) from the processing unit; and 

reconfigure the processing unit with instructions (see Page 2, Fig. 2, ISA Scheme for Two Fixed-Width Instruction Sets) of the application program (see Page 2, Fig. 2, (a) Program in Memory), based on the command (a code in execution, see Page 2, Col. 2), in order for the processing unit to execute the instructions of the application program having the second reference size (see Page 2, Fig. 2, … TWO Fixed-Width …).

Liang does not disclose expressly a reconfigure and reboot the processing unit based on the reboot command.

Uner does disclose a reconfigure (initializing, see Paragraph 48) and reboot (reboot, see Paragraph 48) the processing unit based on the reboot command (mode switch, see Paragraph 48).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate mode switching into multiple fixed-width instructions sets.

The suggestion/motivation for doing so would have been to allow for RISC and CISC architecture to share same hardware resources.

As to claim 9, the modification teaches the integrated circuit according to Claim 8, further comprising a bus connected to the processing unit, wherein the control unit is configured to reconfigure and reboot the processing unit in order for the processing unit to execute the instructions of the application program in response to the reboot command generated by the processing unit and in response to both the following conditions being met: no data is being transferred over the bus (isolated, see Uner Paragraph 48), and the processing unit is not executing any operation (terminate other processes, see Uner Paragraph 48).  

As to claim 10, the modification teaches the integrated circuit according to Claim 8, wherein the processing unit is further configured to execute the application program without a prior reboot, in response to the second reference size denoted by the selection signal being the same as the first reference size of the boot instructions (Note, implicit in original design to boot when no mode change (different instruction size) is detected).  

As to claim 11, the modification teaches the integrated circuit according to Claim 8, further comprising a bus (system bus, see Page 1, Col. 1)  connected to the processing unit, wherein the control unit is configured to reconfigure and reboot the processing unit in order for the processing unit to execute the instructions of the application program, in response to the second reference size denoted by the selection signal being the same as the first reference size of the boot instructions, in response to the reboot command generated by the processing unit and in response both the following conditions being met: no data is being transferred over the bus (isolated, see Uner Paragraph 48), and the processing unit is not executing any operation (terminate other processes, see Uner Paragraph 48).  

As to claim 12, the modification teaches the integrated circuit according to Claim 9, further comprising a cache memory (see Uner Fig. 2, Mode Data; Note, what ever holds Mode Data is equivalent to a cache memory) associated with the processing unit, wherein the control unit is configured to reconfigure and reboot the processing unit further in response to the cache memory being inactive.  

As to claim 13, the modification teaches the integrated circuit according to Claim 8, wherein the processing unit comprises a reset pin (Note, equivalent to software switch signal), and wherein the control unit comprises a reset controller (see Uner Fig. 2, Mode Switch Controller) configured to deliver a boot signal onto the reset pin so as to boot up the processing unit with the set of boot instructions.  

As to claim 14, the modification teaches the integrated circuit according to Claim 9, wherein the processing unit comprises a reset pin (Note, equivalent to software switch signal), and wherein the control unit comprises: a reset controller (see Uner Fig. 2, Mode Switch Controller) configured to deliver a boot signal onto the reset pin so as to boot up the processing unit with the set of boot instructions; and a reboot stage configured to deliver a reboot signal onto the reset pin in response to the reboot command generated by the processing unit and in response to the conditions being met.  

As to claim 15, the modification teaches the integrated circuit according to Claim 14, wherein the reboot stage comprises a logic circuit configured to receive the reboot command and input signals corresponding to the conditions, and to deliver the reboot signal onto the reset pin (see Uner Fig. 2).  

As to claim 16, the modification teaches the integrated circuit according to Claim 8, wherein the control unit is configured to deliver, to the processing unit during a reboot, a first indication representative of the second reference size denoted and a second indication representative of a storage address of the instructions of the application program (Note, memory having a storage address is implicit).  

As to claim 18, the modification teaches the integrated circuit according to Claim 8, further comprising an auxiliary memory configured to store a digital word representing the selection signal (see Uner Fig. 2, META).  

As to claim 19, the modification teaches the integrated circuit according to Claim 8, wherein the processing unit is configured to read a header (code segment switch, see Liang Page 1, Col. 2) of the application program indicating the selection signal.  

As to claim 20, the modification teaches the integrated circuit according to Claim 8, further comprising a communications interface configured to receive the selection signal (code segment switch, see Liang Page 1, Col. 2).  

As to claim 21, the modification teaches the integrated circuit according to Claim 8, wherein the application program is capable of being coded with instructions having two different reference sizes (see Liang Page 1, Col. 2).  

As to claim 22, the modification teaches the integrated circuit according to Claim 21, wherein the two different reference sizes are respectively equal to 32 bits and 64 bits (common, see AAPA Paragraph 4).

As to claims 1-7, they are directed to a method to implement the device as set forth in claims 8-16 and 18-22.  Therefore, they are rejected on the same basis as set forth hereinabove.

Response to Arguments

Applicant's arguments filed 06/21/2022 have been fully considered but they are not deemed to be persuasive.

Applicant argues, “Amended independent claim 1 recites "reconfiguring and rebooting the processing unit with the instructions of the application program, based on the reboot command." …  Liang and Uner, even if properly combined, do not teach or suggest these claim elements.”

Examiner disagrees with applicant.  The P bits are utilized in the instruction formats to switch between 30 bit instruction size and 15 bit instruction size.  It is a programmer choice or prerogative to just use 15 bit instruction size in their applications, to just use 30 bit instruction size in their applications, or to use a mix of the two sizes in their applications (see Liang, Fig. 1 and Fig 2).   


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183